Citation Nr: 0431206	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right hip 
disability.  

2.  Entitlement to an increased rating for right knee 
degenerative joint disease.  

3.  Entitlement to restoration of a compensable rating for 
right knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1959.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Regional Office 
(RO).  

The issue of an increased rating for right knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has right hip disability as a 
residual of an injury while on active duty in the military, 
or due to service-connected right knee disability.


CONCLUSION OF LAW

The veteran does not currently have right hip disability that 
is a residual of a disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the claim, including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the RO sent the claimant a letter in March 
2002, prior to the AOJ decision on appeal.  This letter 
notified him that the RO had received his claim for service-
connected benefits, and informed him of what was required to 
prevail on his claim, what information and evidence he was 
required to submit, what information and evidence VA would 
obtain, and the need to advise VA of or to submit any 
additional information or evidence he wanted considered.  The 
letter even instructed which specific forms (which were 
enclosed) that the veteran must complete and return to VA, 
and notified him that a VA examination request was pending.  

The appellant was also provided with a copy of the September 
2002 rating decision, the March 2003 statement of the case 
(SOC), as well as follow up notice letters in June 2003 and 
December 2003, which informed the veteran that a VA 
examination was evidence needed in his case, and of the 
requirements for showing secondary service connection.  These 
documents, and their respective enclosures and cover letters, 
also served to notify the appellant not only of the actions 
VA had taken in his claim, what VA had received from him, and 
what was lacking in his specific claim, but also of the 
pertinent laws, regulations, and criteria, as well as a 
recitation of the evidence considered to date.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, all appropriate notice was provided prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was offered a personal hearing.  
Therefore, to decide the appeal would not be prejudicial.  VA 
has met its duties to notify the claimant under 38 U.S.C.A. 
§§ 5102, 5103, Pelegrini, and 38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's private treatment records, 
VA treatment records, private medical opinions, and VA 
compensation and pension reports have been obtained and 
associated with the claims folder.  While his service medical 
records were presumed destroyed by fire, the RO requested 
both those records, as well as any inpatient clinicals that 
may have existed, in April 2002 and again in August 2002.  
However, it was explained that inpatient clinical records 
were not kept for Army veterans prior to 1960.  As the 
veteran's records would have been dated in 1959 or prior, 
that potential record source was inapplicable to him, by 
definition.  Repeated development and notice of such has been 
conducted at each stage of the appellate process, when VA was 
notified that additional evidence may exist.  Thus, the duty 
to assist has also been met.  


II.  Right Hip

The veteran's service medical records (SMRs) were apparently 
destroyed by the 1973 fire at the National Personnel Records 
Center (NPRC).  Although the RO noted that the veteran had 
inpatient treatment, and aptly requested additional possible 
records available, the NPRC explained that inpatient 
clinicals are not available for Army service members who were 
hospitalized prior to 1960, as the veteran was.  Thus, VA has 
a "heightened duty" to explain the findings of fact and 
conclusions of law, and to consider the application of the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet.App. 
83 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

Certain chronic diseases shall be granted service connection 
if manifested to a compensable degree during the applicable 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence or 
allegation that the veteran manifested any of the chronic 
diseases for which this type of presumption is available, 
including arthritis, to a disabling degree within any 
applicable presumptive periods.  In fact, the record only 
discloses treatment for his hip starting more than 30 years 
after service, in 1997. 

The regulations also provide, however, that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  To establish this connection 
to service, a showing of continuity of symptomatology after 
discharge is normally required, unless there is medical 
evidence that the in-service condition, although not 
diagnosed as such in service, was 'chronic,' see 38 C.F.R. 
§ 3.303(b), or there is evidence that connects the current 
condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to make this showing the record must include 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or 
(b) aggravated by a service-connected disability.  Id.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, in which case the claim is granted, 
or whether instead a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran does not contend, and the evidence does not show, 
that he incurred an injury to the right hip in service.  
Rather, he contends that his right hip disability is 
secondary to his service-connected right knee condition.

In this case, there are four favorable medical opinions which 
are offered to support the veteran's claim that right hip 
disability is caused, at least in part, by right knee 
disability.  See Allen v. Brown, 7Vet. App. 439 (1995).  
There are also two VA medical opinions that significantly 
preponderate against the claim.  Additionally, private 
medical and VA treatment records have been obtained.  Because 
of the volume and nature of the medical evidence submitted in 
this case, the probative value of each piece of evidence will 
be evaluated after its presentation, for clarity.

Private records show that the veteran was seen in 1993, but 
for right ankle pain.  He  reported pain of 5 to 6 years 
duration with increasing discomfort.  Diagnosis was chronic 
posterior tibial tendon rupture with pes planus and subtalar 
degenerative joint disease.  He was also seen again in 1998, 
but for recent onset of left knee disability, occurring after 
arising from a squatting position.  Magnetic resonance 
imaging (MRI) results showed a tear of the posterior horn of 
the medial meniscus.  July 2000 clinical records show that 
the veteran had right hip disease.  These records are 
credible and probative to present the facts offered.  

In February 2002, W.C., D.C., authored a letter noting that 
the veteran had right knee surgery due to an "old trauma" 
and that he had chronic conditions of the low back, pelvis, 
hip, and knees.  He concludes with the opinion that the 
veteran's degenerative condition was consistent with a 
history of multiple injuries that probably began decades ago.  
In addition to this letter being somewhat vague and not 
specific to any one injury or event during service, it 
concludes that the veteran's overall degenerative condition 
is due to multiple injuries, which tends to imply injuries 
that occurred outside of the veteran's service.  It is 
therefore not a particularly strong medical nexus opinion in 
this case.  

Also in February 2002, a lay statement was submitted by one 
of the veteran's lifelong neighbors, who stated that he also 
served in the Army with the veteran.  That statement is 
offered to show that the veteran injured his right knee in 
Germany, and that ever since then, he had had a problem with 
his knee and his back.  While this statement is valid to 
testify to personal observations, Espiritu v. Derwinski, 2 
Vet App 492 (1992), because it is a lay statement, it cannot 
serve as medical evidence of any relationship between the 
right hip and right knee.  Thus, it is of little probative 
value in the instant case.  Espiritu v. Derwinski, 2 Vet App 
492 (1992).  

A March 2002 VA compensation and pension examination report 
reveals that the veteran was 63 years old, and he was 
employed as a butcher.  The veteran recalled a twisting type 
of injury of his right knee during service in 1958.  The 
veteran also recounted, at that time, that he had a second 
"soft tissue injury" of his right knee when trying out for 
a semi-pro football team after active service.  The veteran 
recounted back pain beginning in 1967 or 1968.  The veteran 
relayed that he started to experience the pain when he began 
working as a butcher.  The examiner noted valgus instability 
of the knee, and diagnosed degenerative joint disease of the 
right knee and spine.  This piece of evidence is 
significantly probative because it notes the initial injury, 
and more importantly, a history of a post-service injury that 
was reported at a time prior to the initiation of the current 
claim stream.  This injury is not reported to the veteran's 
private examiners, and was apparently only available to the 
VA examiners.  

A January 2003 "physician's order" form is offered to show 
that a Dr S. opined:  "In all medical probability, [the 
veteran's] prior right knee injury contributed to his right 
hip degenerative disease."  While the half page handwritten 
order form contains no additional detail, it does show that 
it is from "Orthopedic Specialists, P.A."  This opinion is 
cursory, the signature is illegible, and it is impossible to 
discern who provided the opinion.  More importantly, while 
the opinion purports to be definitive, it provides no 
rationale, explanation, or reasoning for its conclusion.  

VA treatment records show that the veteran was seen by a VA 
resident physician in March 2003.  After performing a 
thorough examination, that provider deduced that the 
veteran's complaints of pain were actually due to a more 
severe right hip condition.  The examiner found that while 
there was minor right knee degenerative joint disease, "most 
of his disability stems from his right hip."  The attending 
physiatrist, also an M.D., agreed with the resident's 
findings and plan.  A March 2003 radiographic report shows 
that while there was right sided osteoporotic changes, the 
left hip joint was normal.  

This evidence is significant, because it is argued on the 
veteran's behalf that the VA examinations conducted by VA 
physician residents, are inherently of less probative value 
than the opinion provided by the veteran's orthopedic 
surgeon.  While VA has no "treating physician rule" per se, 
the fact is that independent review of the record shows that 
the residents' examinations are thorough, complete, and 
extremely detailed, as well as proficient.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993) ("treating physician rule" giving 
treating physicians' opinions greater weight in evaluating 
medical evidence rejected in context of veterans benefits 
claims).

Additional clinical records show that in April 2003, the 
veteran was seen for right hip and left heel pain.  This 
evidence is credible and probative to show the facts offered.  

A May 2003 letter from chiropractor W.C., D.C. is offered to 
show that "[d]ue to the condition of the knee, [the veteran] 
has an altered gait, which in my professional opinion 
directly contributed to the degeneration of his right hip 
joint."  That letter also shows that the veteran was treated 
since 1997 by that provider for chronic conditions of the low 
back, pelvis, hip, and knees, with a history of right knee 
surgery due to an old trauma.  "His degenerative condition 
is consistent with a history of multiple injuries that 
probably began decades ago."  This letter is largely 
duplicative of the February 2002 letter from this provider, 
with the added nexus opinion statement.  However, the letter 
does not contain any additional detail, or any additional 
reasoning, rationale, or facts supporting the new conclusion, 
just the asserted opinion.  

In July 2003, the veteran was afforded a VA compensation and 
pension examination.  The examiner reviewed the claims file 
before conducting the examination.  He then obtained the 
veteran's chief complaint and oral history.  At that time, 
the veteran relayed that he twisted his right knee while 
moving heavy equipment, developing severe knee pain and 
swelling.  The veteran recalled, at this time, that he had a 
torn meniscus, ligament, and hamstring muscle.  He had no 
surgery or casting, but had several knee aspirations and 
traction.  He recalled being hospitalized for approximately 
30 days.  Subsequent to discharge from the hospital, he 
resumed full active duty, and had only occasional right knee 
stiffness.  In 1965, he started experiencing right knee pain 
on walking, which progressed slowly over the years.  The 
veteran also complained of right hip pain initially starting 
approximately 10 to 12 years ago, and constant sharp pain, 
which increased on walking.  The veteran's occupational 
history was that of a butcher, which required constant 
standing.  A physical examination was next conducted.  The 
examiner diagnosed severe right hip osteoarthritis, and right 
knee osteoarthritis.  

In specific response to the nexus question between the right 
hip and right knee, the examiner concluded that it was not at 
least as likely as not that the right hip disease was due to 
the right knee condition.  The examiner noted that the 
veteran's right knee pain would change his body biomechanics, 
which would cause excessive force to be placed on his 
contralateral hip, rather than his ipsilateral hip.  After 
concluding that there was no such nexus relationship between 
the right knee and right hip, the examiner further explained 
that the right hip disorder was most likely secondary to the 
combination of the natural result of aging, the veteran's 
body habit (270 pounds) and the prolonged standing required 
by his previous job.  

This VA examiner had more facts and a more complete picture 
of the veteran's medical history.  This report, in 
conjunction with the March 2002 VA examination report, also 
contains facts that tend to corroborate the prior VA 
examiner's opinion with respect to the impact of the 
veteran's occupation as a factor on his disabilities.

In September 2003, the veteran had a total right hip 
replacement.  

In July 2004 a detailed private medical opinion letter was 
submitted regarding the veteran's current right hip 
condition.  In the letter, the examiner states that the 
veteran informed him that he had significant right knee 
trauma in service, when he tore a hamstring muscle, 
cartilage, and sustained nerve damage to the peroneal nerve.  
After an extensive review of the veteran's current condition, 
the examiner opined that the veteran's right hip degenerative 
joint disease was posttraumatic 
in nature, given the severity of the service-related injury 
to the right knee.  Additionally, the examiner noted that the 
osteoarthritis of the right hip was far greater than the very 
mild osteoarthritis in the left hip.  "This disparity can 
only in all medical probability be related to the injury to 
his right knee."

In this case, there are four private medical opinions from 
three different examiners which are offered to support the 
proposition that the veteran's right hip disorder is due, at 
least in part, to his right knee disability.  Thus, in this 
case, there is medical opinion evidence both supporting and 
weighing against service connection for a right hip disorder.  
When a situation arises where there is significant evidence 
both in favor of, and against the claim, the Board must 
explain why it found evidence preponderating against the 
claim more persuasive than evidence supporting the claim.  
Prejean v. West, 13 Vet. App. 444 (2000).  

Although the July 2004 letter concludes that the right hip 
and right knee disorders are related, and points out that 
left hip disability is not as great as right hip disability, 
the examiner does not account for the other multiple joint 
problems shown by other evidence of record, including the 
right ankle, left foot and left knee disorders, as well as 
pes planus.  With regard to the left knee, the July 2004 
examiner also does not address the medical opinion and 
conclusions of the July 2003 VA examiner, who opined that the 
biomechanics of a right knee disorder would cause excessive 
force on the left hip, not the right hip.  

Significantly, the July 2004 opinion also does not account 
for the reported post-service injury, and in fact, it does 
not mention it at all.  Thus, this opinion is not as full and 
informed as it should be.  The examiner apparently did not 
review the claims file, but only relayed the veteran's oral 
history, which was inconsistent with other evidence in regard 
to the degree of the in-service injury, and the number of 
post-service injuries.  Thus, the July 2004 examiner simply 
did not have as complete of a picture of the initial injury 
(twisting type injury), the initial treatment (aspirations 
and traction, no surgery or casting), or the post-service 
history (soft tissue injury after service, and pain starting 
in 1965, with occupational work standing on his feet all day 
as a butcher) as the VA examiners did.  

To summarize, it is also of particular significance that the 
veteran's recitation of his oral history in July 2004 differs 
from the previous oral history in three important ways.  
First, the specific injuries themselves, from which the 
examiners based their opinions, are different.  In July 2004, 
the examiner stated that the veteran had nerve damage.  This 
is shown nowhere else in the record, and differs from the 
three pathologies reported in July 2003.  Second, the 
specific recitation of the history of the injury and initial 
complaint is far less detailed and specific than that 
provided by the July 2003 VA examiner, as explained above.  
Thus, the July 2004 examiner had less detailed (in addition 
to less accurate) information to consider in forming his 
opinion.  Third, it is particularly probative that the July 
2004 examiner was apparently unaware that the veteran 
suffered non-service intercurrent injuries, as reported in 
the March 2002 VA examination.  The July 2003 VA examiner was 
aware of this through claims file review.  

In short, the four pieces of evidence from the veteran's 
private health care providers are even collectively of less 
probative value than the two VA compensation and examination 
reports.  The Board does not merely count the number of 
medical opinions, and determine how many fall on each side of 
the issue in question.  Rather, the opinions themselves must 
be evaluated for their respective, and collective, probative 
weights.  

While the private opinions are all certain in their 
respective conclusions, the evidence tends to show that none 
based those opinions on an accurate knowledge of the 
veteran's medical and relevant personal history, which 
preponderates against the claim.  Additionally, with the 
exception of the July 2004 letter, the bases for the medical 
conclusions expressed, or the rationale provided for the 
opinions, vary from absent (January 2003 physician's order 
form) to minimal (February 2002 and May 2003 letters, 
respectively).  Thus, they simply do not carry the same 
weight as the VA medical opinions, even though they outnumber 
them.  

The most significant pieces of evidence specific to the 
instant matter at hand, then, are the July 2004 private 
opinion letter, which is detailed, shows the examiner's 
expertise, and is also the most recent evidence of record; 
and the March 2002 and July 2003 VA compensation and pension 
reports, which provide a more complete picture of the 
veteran's medical history, initial in-service injury, and 
initial scope of treatment than do any of the private 
opinions.  

Moreover, the July 2004 examiner did not mention, or 
apparently have any knowledge of a second, post-service 
injury.  Thus, while his conclusion that current right hip 
disease is posttraumatic in nature may, in fact, be accurate, 
his factual premise is inaccurate, and he therefore based his 
conclusion on an incomplete medical history.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  This examiner also did not 
review the veteran's claims folder.  Taken together with the 
facts that this examiner did not comment on the findings and 
conclusions reached in the VA examinations, such as the 
veteran's body habit and occupation, the probative value of 
his opinion is less than the probative value of the July 2003 
VA medical opinion, which significantly preponderates against 
the claim.  

For the reasons noted above, the Board finds that the 
preponderance of the  evidence is against the claim.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine, but as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Therefore, the 
claim must be denied.  


ORDER

Entitlement to service connection for right hip disability is 
denied.



REMAND

In the September 2002 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee 
and a separate rating for instability of the right knee.  The 
veteran disagreed with the evaluations assigned to the right 
knee disorders.  A statement of the case (SOC) was issued in 
April 2003 on multiple issues, including his knee conditions.  
In a May 2003 VA Form 9, the veteran limited his appeal 
solely to the issue of service connection for his right hip.  

In an April 2004 rating decision, the RO granted an increased 
rating for the degenerative joint disease of the right knee 
to 10 percent, but reduced the compensable evaluation for 
instability of the right knee to 0 percent.  The veteran 
submitted a notice of disagreement with the April 2004 
decision in July 2004.  However, no SOC is apparent from file 
review.  

Accordingly, the Board is required to remand this issue to 
the RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  After the RO has issued the SOC, the 
claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Thus, the issues of an increased rating for degenerative 
joint disease of the right knee, and restoration of a 
compensable rating for instability of the right knee are 
REMANDED for the following: 

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal (if he so desires) 
with respect to the issues of an 
increased rating for degenerative joint 
disease of the right knee, and 
restoration of a compensable rating for 
instability of the right knee, by filing 
a timely substantive appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



